Citation Nr: 0522406	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-01 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to October 29, 
2002, for service connection for PTSD.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an increased (compensable) rating for 
gastroenteritis, prior to December 18, 2000, and a rating in 
excess of 10 percent for gastroenteritis, prior to November 
3, 2003, and a rating in excess of 30 percent for 
gastroenteritis, from November 3, 2003.

4.  Entitlement to an effective date prior to November 3, 
2003, for a 30 percent rating for gastroenteritis.

5.  Entitlement to an increased (compensable) rating for 
residuals, fracture of the 5th metatarsal, prior to November 
3, 2003, and a rating in excess of 10 percent for residuals, 
fracture of the 5th metatarsal, from November 3, 2003.

6.  Entitlement to an effective date prior to November 3, 
2003, for a 10 percent rating for residuals, fracture of the 
5th metatarsal.

7.  Entitlement to an increased rating for bilateral pes 
planus with hallux valgus, currently rated as 30 percent 
disabling.  

8.  Entitlement to an effective date prior to November 3, 
2003 for a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1971 to April 
1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased rating for 
10 percent for post-operative gastrointestinal disorder, from 
December 18, 2000, and denied an increased rating for 
bilateral pes planus with hallux valgus.  

In a February 2003 rating decision, service connection was 
granted for PTSD and a 30 percent rating was assigned from 
October 29, 2002.  

In a July 2004 rating decision, an increased rating of 30 
percent was granted for the veteran's gastrointestinal 
disorder, recharacterized as gastroenteritis, status post 
laparotomy and appendectomy for intestinal obstruction and 
appendicitis, effective November 3, 2003.  A temporary total 
rating was assigned effective May 10, 2004, thereafter, the 
30 percent rating was reassigned from July 1, 2004.  In 
addition, an increased rating for 10 percent was granted for 
residuals, fracture of the 5th metatarsal, effective November 
3, 2003.  The 30 percent rating for bilateral pes planus with 
hallux valgus was confirmed and continued.  Entitlement to 
TDIU was granted, effective November 3, 2003.  Basic 
eligibility for Chapter 35 educational assistance was granted 
effective November 3, 2003.  

The Board notes that the veteran disagreed with the RO's 
alleged failure to consider a total and permanent disability 
status.  In the December 2004 statement of the case, the RO 
explained that the veteran had been granted a total and 
permanent disability status.  Thus, that matter is resolved.  

Issues numbers 3 through 8 on the front page of this decision 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  On October 29, 2002, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for PTSD.  

2.  There is no evidence earlier than October 29, 2002, 
establishing an informal or formal claim of service 
connection for PTSD; any prior medical records of treatment 
for a psychiatric disability that may be in existence do not 
constitute informal claims for compensation for a psychiatric 
disability since service connection was not in effect for 
psychiatric disability.

3.  The veteran has occupational and social impairment with 
reduced reliability and productivity, but does not have 
deficiencies in most areas.


CONCLUSION OF LAW

1.  The legal criteria have not been met for an effective 
date prior to October 29, 2002, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

2.  The schedular criteria for a rating of 50 percent for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a November 2002 letter from the RO to the claimant.  The 
issues on appeal are downstream issues from the service 
connection claim.  In this case, the claimant was informed of 
the duty to notify, the duty to assist, to obtain records, 
and examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005). 

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's VA records have been obtained and 
he has been examined.  The records satisfy 38 C.F.R. § 3.326.  

The veteran's representative asserts that VA records dated 
prior to adjudication of the claims on appeal have not been 
obtained.  VA records dated from December 6, 2000 onward have 
been obtained.  The effective date of service connection for 
PTSD is October 29, 2002.  As set forth below, the Board is 
not assigning an effective date prior to that time.  Thus, 
record dated prior to that time are not pertinent to the 
veteran's appeal.  Also, as noted below, any VA records dated 
prior to October 29, 2002, would not serve as an informal 
claim for service connection.  Service connection must 
already be established for them to serve as informal claims.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  There is sufficient 
competent medical evidence of record to decide the claim, as 
set forth below.  See 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Earlier Effective Date for Service Connection for PTSD

Background

In April 1981, a claim for VA benefits was received.  The 
veteran did not report that he had a psychiatric disability.  

In September 1981, the veteran was afforded a VA examination.  
No psychiatric disability was reported or diagnosed.  

On December 18, 2000, correspondence was received from the 
veteran in which he requested a copy of his service medical 
records.  On that same date, separate correspondence was 
received from the veteran in which he requested increased 
ratings.  

In April 2001, the veteran was afforded a foot examination 
and a stomach examination.  No psychiatric disability was 
reported or diagnosed.  

In September 2001 correspondence, the veteran inquired 
regarding his claims.  He did not seek service connection for 
a psychiatric disability at that time.

In correspondence received in January 2002, the veteran 
reported that he had received VA treatment for foot and 
abdominal disabilities.  

On October 29, 2002, a claim of service connection for PTSD 
was received.  

Thereafter, a September 2002 examination report was received.  
The veteran was afforded a mental status examination.  The 
diagnosis was PTSD, which was related to service.  

In a February 2003 rating decision, service connection was 
granted for PTSD and a 30 percent rating was assigned.  


Analysis

The effective date of an award of disability compensation 
shall be the day following the date of discharge or release 
if application is received within one year from such 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400((b)(2)(i).  In this case, the veteran was separated 
from service in April 1981.  An application for service 
connection for a psychiatric disability was not received 
within one year of the date of separation.

The law provides that an award based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase, shall be fixed in accordance with the facts found, 
but shall not be earlier that the date of receipt of 
application therefore.  38 U.S.C.A. § 5110.  Regulations 
provide that the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

The claim of service connection from the veteran was received 
on October 29, 2002.  This was the effective date of service 
connection assigned by the agency of original jurisdiction 
(AOJ) as the later of the two dates between the date of claim 
and the date entitlement arose.  The veteran seeks an earlier 
effective date.

The veteran's original claim for compensation (as defined by 
38 C.F.R. § 3.160(b)) was received in 1981.  The document 
made no reference to a psychiatric disorder and therefore was 
not a claim for a psychiatric disorder.

A review of the record shows that no claim of service 
connection for a psychiatric disorder was received from the 
veteran prior to October 29, 2002.  Prior to that time, 
various correspondence was received from the veteran, but he 
never expressed a desire to obtain service connection for a 
psychiatric disorder.  The veteran did not show an intent to 
seek service connection for a psychiatric disorder at any 
time prior to October 29, 2002.  VA's duty to adjudicate all 
claims reasonably raised does not require VA to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

The Board must also consider whether the veteran otherwise 
had a claim of service connection for a psychiatric disorder 
prior to October 29, 2002.  The Board notes that VA had 
previously considered certain VA medical records to be a 
claim of compensation per 38 C.F.R. § 3.157.  However, new 
directives from the United Sates Court of Appeals (Court) 
restrict those cases to instances where service-connected for 
the treated disability has already been established.  Further 
explanation is warranted.

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim. 38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

In this case, a claim of compensation had been allowed.  
Service connection was in effect for various disabilities.  
However, for the reasons set forth below, the provisions of 
38 C.F.R. § 3.157 do not permit a finding in this case that 
the veteran had a claim pending for service connection prior 
to October 29, 2002, for a psychiatric disorder.

Over the last 40 years, various VA General Counsel(GC) 
opinions, Veterans Benefits Administration (VBA) papers, and 
decisions of the Court have addressed the matter of when a 
hospitalization or examination report can serve as a claim 
for benefits.  However, more recently, in Sears v. Principi, 
16 Vet. App. 244, 249 (2003), the Court determined that 38 
C.F.R. § 3.157 pertained to a defined group of claims, i.e., 
as to disability compensation, those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established. The decision implicitly invalidated the prior GC 
opinions.  See Gallegos v. Gober, 14 Vet. App 50, 55, rev'd 
283 F.3d 1309 (Fed. Cir. 2002).  Prior to Sears, 38 C.F.R. § 
3.157 was interpreted to mean that an increase was sought in 
the level of compensation overall, not just an increase for a 
particular disability.  Thus, if compensation was in effect 
for any disability, then a report of a VA medical examination 
or hospitalization was accepted as an informal claim for 
increased benefits to include for compensation for a 
different disability, if a claim specifying the benefit was 
received within one year.  However, Sears is precedent and 
controlling and invalidates this interpretation.

In sum, the record does establish that the veteran was in 
receipt of compensation, albeit for different disabilities, 
as of 1981.  However, per Sears, the veteran cannot establish 
an effective date prior to his date of claim for service 
connection for a psychiatric disorder, which was October 29, 
2002.  Any prior VA medical records which might have 
previously been considered to be informal claims of 
compensation for a psychiatric disability are currently not 
interpreted as such, because, in light of the decisions in 
Sears, there is no basis for considering the provisions of 38 
C.F.R. § 3.157 as a basis for an earlier effective date 
unless the disability is already service connected.  

Stated differently, merely seeking treatment, does not 
establish a claim, to include an informal claim, for service 
connection.  Therefore, even if the veteran sought treatment 
prior to October 29, 2002, those records would not be an 
informal claim.  There was no other claim prior to October 
29, 2002.  His assertion that an earlier effective date is 
warranted for service connection for PTSD is legally 
unsupported.  Sears.


Rating for PTSD

Background

As noted, service connection for PTSD has been established 
from October 29, 2002, the date of the claim for service 
connection for PTSD.  A 30 percent rating was originally 
assigned based on the finding of the September 2002 
examination.

A review of that examination shows that the veteran presented 
for evaluation in an appropriately dressed and groomed 
manner.  The veteran answered questioned readily and appeared 
to weep several times when he recounted seeing dead soldiers.  
The veteran reported that he had trouble sleeping, primarily 
with staying asleep.  The veteran related that he had lost 
weight over the past 6-7 months.  He indicated that he had 
some difficulty with memory, but more so with concentration.  
He stated that it was almost impossible for him to keep his 
mind on any one task.  He worked last in May of that year.  
Since that time, he had been relatively isolated.  The 
veteran said that sometimes, he felt that he must go out in 
the field to mow or cut bushes and grass to take his mind 
away from thoughts of Vietnam.  He had had some decrease in 
physical energy.  He had lost his sex drive and reportedly 
had difficulty maintaining an erection.  Currently, he was 
living with his wife and two great-nieces, ages 4 and 7.  He 
felt irritated at times.  He related that he realized that he 
was supersensitive and often manifested more anger than the 
situation deserved.  He did not feel that he would commit 
suicide, but had feelings of hopelessness and low self-
esteem.  The veteran stated that he did not like to be around 
people.  At times, he felt very anxious around others.  He 
also reported that he had problems at time with driving.  He 
would begin to feel apprehensive and his heart would race and 
he felt confused.  At those time, he would pull over until 
the attack subsided.  

Mental status examination revealed that the veteran appeared 
oriented to all spheres.  He wept several times during the 
interview, particularly when talking about wounded comrades 
and their cries of pain.  He had symptoms relating to sleep 
difficulties, memory and concentration loss, and a lack of 
sex drive which would suggest depression.  He had what would 
appear to be flashbacks as well as nightmares concerning 
Vietnam experiences, especially those of his stay in the 
hospital with other wounded.  For several years, the veteran 
had had occasions when he would see something on the side of 
the road, but when he looked again, there was nothing there.  
He had also had episodes of what appeared to be a panic 
disorder while driving which he would pull over the road when 
experiencing it until it subsided.  On the Beck anxiety and 
depression scales, he scored severe on both.  In digital 
recall, he had some evidence of memory and concentration 
difficulty.  He appeared to have acceptable abstracting 
ability as measured by proverb interpretation.  His cognitive 
functioning also appeared acceptable.  His answers to 
questions that required logic was acceptable.  The veteran's 
Intelligence Quotient (IQ) was within in normal limits.  It 
would seem that his emotional problems would affect his 
intelligence performance.  The diagnoses were PTSD, 
generalized anxiety disorder, and depressive disorder, not 
otherwise specified.  His present level of function (Global 
Assessment of Functioning) was 52.  It was noted that the 
veteran's condition was not expected to improve within the 
next 12 months.  At this time, he was mentally competent.  

In February 2004, the veteran was afforded a VA psychiatric 
examination.  At that time, the veteran reported that he had 
not been in any trouble with the law.  He had previously been 
employed as a civil servant for 16 years, but had been 
unemployed for the past 2 years.  He had been married for the 
past 18 years to his current wife.  He had been married in 
the past a total of 5 times.  He said that he gets along well 
with his present wife.  His wife was responsible for the 
household chores as well as shopping and paying the bills.  
He also talked to his 2 nieces.  He attended church every 
Sunday and got along well while he was there.  He sometimes 
read devotionals or took up the collection at church.  He 
smoked a pack of cigarettes a day, but did not drink alcohol 
or use illegal drugs.  The veteran was able to make 
mathematical calculations using change correctly.  The 
veteran reported that he did get angry at times, but he did 
not get into any fights or destroy anything.  He would go off 
by himself and isolate himself when he was angry.  He said 
that he had thoughts about suicide, but had not made any 
gestures.  He did not intent to commit suicide in the future.  
He stated that he had thoughts about homicide, but had no 
plans to hurt anyone.  The veteran reported that he lived in 
the country.  He did some gardening and raised a few 
chickens.  He had a dog that he cared for.  He sometimes cut 
down trees.  

Mental status examination revealed that the veteran looked 
his stated age.  He wore dark glasses throughout the 
interview.  He wore a cap throughout the interview.  His 
posture was slumped.  He was casually, but neatly.  He had 
recently shaved.  His speech was not spontaneous, but the 
veteran was able to answer questions.  The answers to the 
questions were usually logical, relevant, and coherent, but 
were occasionally circumstantial.  His thought processes 
showed that he seemed to have obsessional thoughts about 
racial issues which also appeared paranoid.  He denied any 
grandiose delusions.  He did report both auditory and visual 
hallucinations.  He denied any problems with impulse control 
and there had been no fighting.  He reported having a panic 
attack about once per week which lasted 20-30 minutes.  
During the attack, he felt very nervous and had trouble 
breathing.  Deep breathing helped him to get over them.  His 
mood was depressed.  He was tearful at times.  His affect was 
mood congruent.  He said that he had lost about 15 pounds 
over several years.  He denied any suicidal gestures, 
although he had accidentally shot himself in the mouth 
recently.  The veteran reported that he had trouble sleeping 
and woke up every two and a half to three hours.  He said 
that he felt confused.  

The veteran as oriented to all spheres.  The veteran reported 
that his memory would come and go.  He could retain and 
recall 5 forward and 2 backward, which was in the defective 
range.  He could not remember any of 3 words after 5 minutes 
without prompting, but with prompting, he could remember all 
3 words.  He could accurately name the President of the 
United States, but could not name the Vice President or the 
Governor of Texas.  He was able to spell "world" both 
forward and backward, but he could not put the letters in 
alphabetical order.  He was inaccurate when he tried to do 
serial subtractions.  He was correct in similarities.  He 
gave concrete interpretations to proverbs.  His judgment was 
adequate.  

The examiner indicated that the veteran was not hyperactive.  
He appeared depressed.  He was not overly responsive.  He did 
answer questions appropriately.  He had a paranoid content to 
this thoughts.  The diagnoses were major depressive disorder, 
severe, with psychotic and paranoid features.  This examiner 
did not feel that the veteran had PTSD.  The Global 
Assessment of Functioning was 55.  The examiner opined that 
the veteran was competent.  

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims ("the Court") 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  A review reflects that the veteran's 
PTSD has not significantly changed and that a uniform rating 
is appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3. T he veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran is rated under Diagnostic Code 9411.  The Board 
notes that although one VA examiner opined that the veteran 
did not have PTSD, the veteran is service connected for that 
disorder and his psychiatric manifestations are being rated 
as part and parcel of that disorder.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The rating criteria provides a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130 (2003).

The Board finds that a 50 percent rating, but no higher, is 
warranted in this case.  The veteran has occupational and 
social impairment with reduced reliability and productivity, 
but does not have deficiencies in most areas.

The veteran has occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
circumstantial speech; panic attacks of about one time per 
week; difficulty in understanding complex commands; 
impairment of short and long-term memory; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  While 
the veteran does not have all of the criteria listed for a 50 
percent rating, he does exhibit the manifestations of most of 
the listed criteria.  Overall, his disability level more 
nearly contemplates that of the 50 percent rating.  

However, the veteran does not more nearly contemplate the 
criteria for a 70 percent rating which encompasses 
occupational and social impairment with deficiencies in most 
areas.  He does not have suicidal ideation; obsessional 
rituals which interfere with routine activities; speech which 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or a 
neglect of personal appearance and hygiene.

The veteran is currently unemployed so there he has some 
difficulty in adapting to stressful circumstances, however, 
he does not have the inability to establish and maintain 
effective relationships as evidenced by his relationship with 
his wife, nieces, and fellow church members.  The veteran 
also does not exhibit any of the other listed criteria, as 
noted.  

Thus, the evidence supports a higher rating of 50 percent for 
PTSD.


ORDER

Entitlement to an effective date prior to October 29, 2002, 
for service connection for PTSD, is denied.  

A 50 percent rating for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

The veteran and his representative allege that the veteran 
has outstanding VA records which have not been obtained and 
are considered part of the record since they are within VA's 
constructive possession, and that these records must be 
considered in deciding the veteran's increased rating and 
earlier effective date claims.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) 
(2004).  In that regard, the Board notes that the veteran's 
VA records, dated December 2000 through 2004 have been 
obtained.  The veteran's representative maintains that VA 
records dated prior to that time may serve as informal claims 
for increased ratings and/or may should that it was factually 
ascertainable that the veteran's service-connected 
disabilities had increased in severity one year prior to the 
formal claim for increased rating which, the Board notes, was 
received in December 2000.  

The veteran has received regular treatment at the Loma Linda 
and Bonham VA facilities.  Thus, the veteran's complete 
clinical records dated prior to December 6, 2000, should be 
requested and obtained.  The veteran should also be contacted 
to determine if he was treated at any other medical facility 
prior to December 6, 2000.   If so, those records should also 
be obtained.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be contacted to 
determine if he was treated at any other 
medical facility prior to December 6, 
2000.   If so, those records should be 
obtained.  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the Loma 
Linda and Bonham VA facilities, 
particularly those date from 
December 6, 2000.   

3.  The AMC should then readjudicate the 
claims remaining on appeal in light of all of 
the evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case should 
be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


